Citation Nr: 0721543	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's chronic sinusitis.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic sinusitis.  In February 2005, 
the RO established service connection for chronic sinusitis; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of August 22, 2002.  In May 2005, 
the RO denied a total rating for compensation purposes based 
on individual unemployability.  In August 2005, the RO, in 
pertinent part, increased the initial evaluation for the 
veteran's chronic sinusitis from 10 to 30 percent.  In June 
2007, the veteran submitted a Motion to Advance on the 
Docket.  In July 2007, the Board granted the veteran's 
motion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
sinusitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 30 percent for the veteran's chronic sinusitis.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  



REMAND

The veteran asserts an initial evaluation in excess of 30 
percent is warranted for his chronic sinusitis as he 
experienced sinus problems "quite often" with associated 
headaches and dizziness.  In his June 2007 Appellant's Brief, 
the accredited representative conveyed that the veteran has 
advanced that his chronic sinusitis had increased in severity 
and had been last afforded a VA examination for compensation 
purposes which addressed that disability in January 2005.  
The accredited representative requested that the veteran's 
appeal be remanded to the RO so that the veteran could be 
afforded a VA examination for compensation purposes to 
ascertain the current nature and severity of his chronic 
sinusitis.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that an additional VA examination 
for compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic sinusitis after 
August 2005 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after August 2005, 
including that provided at the Cheyenne, 
Wyoming, VA Medical Center and not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic sinusitis.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to both an initial evaluation 
in excess of 30 percent for his chronic 
sinusitis and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

